Citation Nr: 0610052	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  00-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1966.
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for an acquired psychiatric disorder.  The 
Board remanded the claim for additional development in 
January 2001 and September 2003.


FINDING OF FACT

The veteran's current psychiatric disorders (attention 
deficit/hyperactivity disorder and major depression, 
recurrent) existed at the time of her entry into service, and 
did not permanently increase in severity during her period of 
service.


CONCLUSION OF LAW

The veteran's current psychiatric disorders (attention 
deficit/hyperactivity disorder and major depression, 
recurrent) existed prior to service and were not aggravated 
by active service.  38 U.S.C.A. § 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The veteran's psychiatric examination upon entry into service 
was normal.  Accordingly, there is no evidence that a 
psychiatric disorder existed either before or at the time she 
entered into service.  The veteran is therefore entitled to a 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The veteran's service medical records reflect that on Medical 
Board examination prior to separation, she stated that she 
had seen a psychiatrist for various problems prior to 
entering service.  The Medical Board found that she had 
obstructive personality traits that existed prior to her 
entry into service, and determined that these were not 
aggravated by her period of service.  She was deemed unsuited 
for service, and discharged in April 1966.  

Post-service records dated in April 1999, May 2004, and July 
2004 corroborate that the veteran's psychiatric problems 
existed prior to her entry into service.  Each of these 
records shows that the veteran reported that she had 
"problems" while growing up, and that she underwent group 
psychiatric therapy while she was in high school, prior to 
her entry into service.

Based upon the veteran's own reporting of her psychiatric 
history, the Board finds that the presumption of soundness in 
this case has been rebutted by clear and unmistakable 
evidence that her psychiatric disorders existed prior to 
service.  The Board finds that while the veteran is not 
competent to opine that her attention deficit/hyperactivity 
disorder (ADHD) and recurrent major depression existed prior 
to service, she is competent to describe and report 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As the veteran has reported on numerous 
occasions,  both during and after service, that she had 
psychiatric problems, or the symptoms thereof, for years 
prior to her entry into service, the Board finds that these 
conditions preexisted service.  The presumption of soundness 
is therefore rebutted by clear and unmistakable evidence.  
See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 3-2003, 69 
Fed. Reg. 25178 (2004).

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
disability was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003.

The veteran's service medical records do not reflect 
treatment for psychiatric disorders.  However, it appears 
that she was referred for neuropsychiatric evaluation on 
three occasions because her Company Commander was not 
satisfied with her progress during basic training.  After her 
first referral, the examiner recommended that she be given a 
further trial at training.  After the second referral, she 
was referred to the Aptitude Board.  She reported to the 
Aptitude Board that she graduated from high school and 
attended one semester of college, from which she was 
suspended due to poor grades.  She additionally reported 
having seen a psychiatrist for her "difficulties" in the 
past.  The Aptitude Board determined that she was typical of 
an obstructive recruit who engaged in procrastination and 
inefficiency.  It was felt that the likelihood of her 
successful completion of recruit training in a reasonable 
amount of time was not likely.  It was additionally 
determined that her condition existed prior to her entry into 
service and that it was not aggravated by her service.  It 
was recommended that she be discharged by reason of 
"unsuitability."

The first post-service record which addresses whether her 
psychiatric conditions were aggravated by her active service 
is a June 2005 letter written by the veteran's private 
psychologist, which stated that the veteran had ADHD before 
she entered service, and it was exacerbated by the demands of 
military life.  In January 2006, her psychologist again wrote 
that based upon his knowledge of the veteran, "her symptoms 
were greatly aggravated during military service, due to 
extreme pressure that is commonly used on recruits in 
training.  The adverse behavior became visibly apparent when 
she was exposed to the pressure of time management and 
physical coordination that are needed to successfully 
complete basic training."  The aggravation of her symptoms 
led to her discharge.  The psychologist then stated that her 
discharge from service due to her "obstructive personality 
traits" led to feelings of guilt, thereby aggravating her 
depressive symptoms post-service.

In September 2005, the Board requested that a specialist in 
psychiatry review the veteran's claims folder in conjunction 
with rendering an opinion as to the veteran's current 
psychiatric diagnoses and whether such conditions either had 
their onset in service or whether they were aggravated by her 
service.  After reviewing the claims folder, the specialist, 
in a September 2005 opinion, diagnosed the veteran with ADHD 
and major depression, recurrent, both of which pre-existed 
the veteran's period of active service.  With regard to 
whether these disorders were aggravated by her active 
service, the specialist opined that it was possible that 
there was a temporary exacerbation of symptoms during the 
veteran's military service.  However, there was no evidence 
of an identifiable permanent increase in severity that 
occurred during her military service.

The Board finds the September 2005 opinion to be probative, 
in that it was based upon a thorough examination of the 
record, and in that an adequate rationale was provided for 
the opinion.  In contrast, the Board finds the opinions of 
the veteran's private psychologist to be of less probative 
weight.  The veteran's psychologist did not review the 
veteran's claims folder, nor did he adequately address 
whether the veteran's service resulted in a permanent 
increase in severity of her conditions.  Specifically, the 
Board finds that the psychologist's finding that guilt 
related to discharge resulted in a permanent increase in 
severity does not satisfy the requirement that the permanent 
increase in severity take place as a result of the veteran's 
period of active service.  The Board thus finds that the 
evidence in this case shows clearly and unmistakably that the 
veteran's psychiatric disorders pre-existed the veteran's 
service and were not permanently worsened, or aggravated, in 
service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.
 
The veteran contends that her psychiatric disorders were 
aggravated by service.  However, as a layperson, she has no 
competence to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran can describe symptoms (including 
worsening of symptoms), she lacks the medical competence to 
relate those symptoms to a particular circumstance, such as 
service.

Thus, in the present case, the Board finds that the evidence 
shows clearly and unmistakably that the veteran's psychiatric 
disorders pre-existed her service.  The Board further finds 
that the evidence shows that the pre-existing psychiatric 
disorders were not aggravated by that service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001, March 2004, and 
January 2005; rating decisions in October 1999 and May 2000; 
a statement of the case in June 2000; and supplemental 
statements of the case in March and April 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Dingess v. Nicholson, No. 01-1917, __  Vet. 
App. __ , 2006 WL 519755 (Vet. App. Mar. 3, 2006).  Thus, VA 
has satisfied its duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained a medical examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


